Exhibit 10.2

 

LEASE TERMINATION AGREEMENT

 

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is entered into as of this
20th day of January, 2016 (“Execution Date”), by and between BMR-21 ERIE STREET
LLC, a Delaware limited liability company (“Landlord,”  as successor-in-interest
to 21 Erie Realty Trust (“Original Landlord”)) and METABOLIX, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.                                    WHEREAS, Original Landlord and Tenant
entered into that certain Lease dated December 29, 2003 (the “Original Lease”),
as amended by that certain First Amendment to Lease dated as of March 1, 2006
(the “First Amendment”), as further amended by that certain Second Amendment to
Lease dated as of October 25, 2013 (the “Second Amendment”), as further amended
by that certain Third Amendment to Lease dated as of September 17, 2014 (the
“Third Amendment”) and as further amended by that certain Fourth Amendment to
Lease dated as of January 8, 2015 (the “Fourth Amendment”) (collectively, and as
the same may have been heretofore further amended and restated, supplemented or
otherwise modified from time to time, the “Lease”), whereby Tenant leases
certain premises (the “Premises”) from Landlord at 21 Erie Street in Cambridge,
Massachusetts (the “Building”); and

 

B.                                    WHEREAS, Landlord and Tenant desire to
terminate the Lease in accordance with the following provisions.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                                      Lease Termination.  Provided that Tenant
has fully satisfied all of its obligations set forth in this Agreement
(“Surrender Obligations”), then the Lease shall terminate effective as of 11:59
p.m. Eastern time on July 31, 2016 (“Lease Termination”).  As of the Lease
Termination, the Lease shall be fully and finally surrendered and terminated and
shall no longer be of any force or effect, except for those provisions that, by
their express terms, survive the expiration or earlier termination of the Lease.
For the avoidance of doubt, the parties acknowledge and agree that no
termination fee shall be payable to Landlord, pursuant to Section 11 of the
Second Amendment to the Lease or otherwise, as a result of the Lease Termination
hereunder.

 

2.                                      Condition Upon Termination.  On the date
of Lease Termination, Tenant shall deliver the Premises in the condition
required under the Lease, including, but not limited to, under Sections 10.06,
10.07 and 11.04 thereof.  For the avoidance of doubt, the parties acknowledge
and agree that Tenant shall have no obligation to remove from the Premises the
greenhouse that was approved by Landlord on November 4, 2005. Further,
notwithstanding anything in the Lease to the contrary, the parties agree that
the decommissioning obligations set forth in Section 10.07 of the Lease shall be
completed prior to the date of Lease Termination, and the decommissioning report
referred to in Section 10.07 of the Lease (the “Exit Survey”)

 

--------------------------------------------------------------------------------


 

shall comply with the American National Standards Institute’s Laboratory
Decommissioning guidelines (ANSI/AIHA Z9.11-2008) or any successor standards
published by ANSI or any successor organization.  At least fifteen (15) days
prior to the Lease Termination, Tenant shall (a) provide Landlord with a copy of
the Exit Survey and written evidence of all appropriate governmental releases
obtained by Tenant in accordance with applicable laws, including laws pertaining
to the surrender of the Premises, (b) place laboratory equipment decontamination
forms on all decommissioned equipment to assure safe occupancy by future users
and (c) conduct a site inspection with Landlord. In addition, Tenant agrees to
remain responsible after the surrender of the Premises for the remediation of
any recognized environmental conditions set forth in the Exit Survey and comply
with any recommendations set forth in the Exit Survey.

 

3.                                      Landlord Access.  Notwithstanding
anything in the Lease to the contrary, during the remainder of the Lease Term,
Landlord shall have the right to access the Premises upon twenty-four (24)
hours’ prior notice to Tenant to show the Premises to prospective tenants.

 

4.                                      Reservation of Rights.  Notwithstanding
any Lease Termination, Landlord does not waive, and hereby reserves, any rights
and/or remedies that Landlord may have under the Lease or at law or in equity
arising from any default of Tenant under the Lease existing as of the Lease
Termination.

 

5.                                      Release of Rights.  As of Lease
Termination, Tenant fully and unconditionally releases, cancels, annuls,
rescinds, discharges, disclaims, waives and releases any and all rights and
benefits Tenant may have under the Lease arising from and after Lease
Termination.

 

6.                                      Quitclaim.  To the extent, if any, that
the Lease gives Tenant any right, title or interest in or to the Premises,
Tenant does hereby remise, release and quitclaim to Landlord such right, title
or interest in or to the Premises as of the Lease Termination and shall execute
and deliver to Landlord any documentation reasonably requested by Landlord to
effect or document such remise, release and quitclaim.

 

7.                                      Representation of Parties.  Each party
represents that it has not made any assignment, sublease, transfer, conveyance
or other disposition of the Lease or any interest therein, nor made or entered
into any agreement that would result in any mechanic’s lien or other claim,
demand, obligation, liability, action or cause of action arising from or with
respect to the Lease or the Premises.

 

8.                                      Attorneys’ Fees.  Except as otherwise
expressly set forth in this Agreement, each party shall pay its own costs and
expenses incurred in connection with this Agreement and such party’s performance
under this Agreement, provided, that if either party commences an action,
proceeding, demand, claim, action, cause of action or suit against the other
party arising out of or in connection with this Agreement, then the
substantially prevailing party shall be reimbursed by the other party for all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable action, proceeding,
demand, claim, action, cause of action, suit or appeal is voluntarily withdrawn
or dismissed).

 

2

--------------------------------------------------------------------------------


 

9.                                      Integration.  The terms of this
Agreement are intended by the parties as a final, complete and exclusive
expression of their agreement with respect to the terms that are included in
this Agreement, and may not be contradicted or supplemented by evidence of any
other prior or contemporaneous agreement.

 

10.                               Successors and Assigns.  Each of the
covenants, conditions and agreements contained in this Agreement shall inure to
the benefit of and shall apply to and be binding upon the parties hereto and
their respective heirs, legatees, devisees, executors, administrators and
permitted successors, assigns and sublessees.  Nothing in this section shall in
any way alter the provisions of the Lease restricting assignment and subletting.

 

11.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of
Massachusetts, without regard to Massachusetts’s conflict of law principles.

 

12.                               Authority.  Each party guarantees, warrants
and represents that its execution and consummation of this Agreement have been
duly authorized by all appropriate company action, and the individual or
individuals signing this Agreement have the power, authority and legal capacity
to sign this Agreement on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

 

13.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.

 

14.                               Amendment.  No provision of this Agreement may
be modified, amended or supplemented except by an agreement in writing signed by
Landlord and Tenant.

 

15.                               Waiver of Jury Trial. To the extent permitted
by applicable laws, the parties waive trial by jury in any action, proceeding or
counterclaim brought by the other party hereto related to matters arising out of
or in any way connected with this Agreement, Tenant’s use or occupancy of the
Premises or any claim of injury or damage related to this Agreement or the
Premises.

 

16.                               Facsimile and PDF Signatures.  A facsimile or
portable document format (PDF) signature on this Agreement shall be equivalent
to, and have the same force and effect as, an original signature.

 

17.                               Voluntary Agreement.  The parties have read
this Agreement and the mutual releases contained in it, and have freely and
voluntarily entered into this Agreement.

 

18.                               Defined Terms.  Capitalized terms not
otherwise defined herein shall have the meanings given them in the Lease.

 

19.                               Confidentiality.  Tenant shall not disclose
the terms of this Agreement without Landlord’s prior written consent, except
(a) to its own employees, partners, attorneys, lenders, accountants, advisers,
consultants and brokers (in the case of attorneys, lenders, accountants,
advisers, consultants and brokers, on a need-to-know basis with respect to the
Lease only and

 

3

--------------------------------------------------------------------------------


 

provided such recipients agree to maintain the confidentiality of such
information), (b) as required by law or by order of a court of competent
jurisdiction, or (c) pursuant to Tenant’s customary accounting or reporting
practices.

 

20.                               Broker.  Tenant represents and warrants that
it has not dealt with any broker or agent in the negotiation or obtaining of
this Agreement, other than Jones Lang LaSalle (“Broker”), and agrees to
indemnify, defend and hold Landlord harmless from any and all cost or liability
for compensation claimed by Broker or any other broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
Massachusetts instrument as of the day hereinabove first written.

 

LANDLORD:

 

 

 

BMR-21 ERIE STREET LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ William Kane

 

Name:

William Kane

 

Its:

Senior Vice President. Boston Market Lead

 

 

 

 

 

TENANT:

 

 

 

METABOLIX, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Joseph Shaulson

 

Name:

Joseph Shaulson

 

Its:

President & CEO

 

 

--------------------------------------------------------------------------------